Citation Nr: 0614566	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as leg disability.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a hernia, status 
post herniorrhaphy.

6.  Entitlement to service connection for Hepatitis B.

7.  Entitlement to service connection for benign prostatic 
hypertrophy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had 
Recognized Guerilla Service from October 30, 1942, to March 
9, 1945, and from March 10, 1945, to August 15, 1945.  He 
also had service in the Regular Philippine Army from August 
16, 1945, to November 1, 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision in January 2004.  

In February 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge at the RO in Los Angeles, 
California.  At that hearing, the Veterans Law Judge granted 
the veteran's motion to have his case advanced on the Board's 
docket.

During his hearing, the veteran stated that he wished to 
reopen a claim for recognition as a POW for VA purposes.  
That claim, as well as the issues of service connection for 
arthritis and hypertension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Osteoporosis was first manifested many years after 
service, and there is no competent evidence of record that it 
is in any way related to service.

2.  Pneumonia was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service.

3.  A hernia, status post herniorrhaphy, was first manifested 
many years after service, and there is no competent evidence 
of record that it is in any way related to service.

4.  Hepatitis B was first manifested many years after 
service, and there is no competent evidence of record that it 
is in any way related to service.

5.  Benign prostatic hypertrophy was first manifested many 
years after service, and there is no competent evidence of 
record that it is in any way related to service.


CONCLUSIONS OF LAW

1.  Osteoporosis is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Pneumonia is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).
3.  A hernia, status post herniorrhaphy, is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

4.  Hepatitis B is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

5.  Benign prostatic hypertrophy is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for osteoporosis, 
pneumonia, a hernia, Hepatitis B, and benign prostatic 
hypertrophy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in August 2003, the RO told the veteran 
what the evidence had to show in order to establish service 
connection for a particular disability.

The RO also notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as records of his treatment since service; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The August 2003 letter, the Statement of the Case (SOC), 
issued in June 2004 and the Supplemental Statement of the 
Case (SSOC) issued in February 2005 also notified the veteran 
and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

As noted above, the veteran was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claims for service connection.  However, he 
was not provided with notice of the type of evidence 
necessary to establish a disabilities rating or effective 
dates for the disabilities on appeal.  

Despite the inadequate notice provided to the veteran on the 
disability rating and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence is against the appellant's claims for service 
connection for osteoporosis, pneumonia, a hernia, Hepatitis 
B, and benign prostatic hypertrophy.  Therefore, with respect 
to those claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect his claims 
of service connection for osteoporosis, pneumonia, a hernia, 
Hepatitis B, and benign prostatic hypertrophy.  As such, 
there is no prejudice to the veteran due to a failure to 
assist him with those claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, as to those issues, further action is unnecessary 
in order to meet VA's statutory duty to assist the veteran in 
the development of his appeal.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of those 
claims.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for a particular 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

On Affidavits for Philippine Army Personnel, dated in 
September 1945 and November 1946, the veteran reported that 
he had not incurred any wounds or illnesses in service.

In July 2003, H. F., M.D., reported that the veteran had a 
history of a right herniorrhaphy in 1955.  

Despite that report, there is no competent evidence of record 
that the veteran currently has any identifiable residuals 
from such surgery or that he has had a recurrence of the 
hernia.  Moreover, there is no competent evidence of a nexus 
between the claimed hernia and service.  As such, the veteran 
cannot meet the criteria for service connection for that 
disorder.

Unlike the claimed hernia, there are recent findings of 
disability associated with the other issues on appeal.  
Evidence from H. F., M.D., also shows that in October 2001, 
the veteran was treated for osteoporosis and benign prostatic 
hypertrophy.  

Laboratory tests, performed in January 2002 at ATG Diagnostic 
Center, Inc., revealed that the veteran had Hepatitis B.  

In April 2002, J. B., M.D., reported that recent testing had 
shown that the veteran had pneumonia.

Despite the findings of current disability, there is no 
competent evidence on file that the veteran's osteoporosis, 
pneumonia, Hepatitis B, and/or benign prostatic hypertrophy 
had their onset in or as a result of any incident in service.  
Indeed, the only reports of such a relationship come from the 
veteran (See, e.g., the transcript of his February 2006 
hearing.) and from those who submitted statements on his 
behalf in August 2005 and February 2006 (I. C., L. F., and P. 
C. R.).  

Although lay statements indicate that the veteran underwent 
surgery for a hernia in service, the preponderance of the 
evidence suggests otherwise.  Not only does the medical 
evidence indicate that the veteran's hernia surgery occurred 
after service, such statements are outweighed by the service 
records completed by the veteran which clearly show that he 
suffered no disease or injury in service.  Furthermore, it 
must be emphasized that there is no evidence of residual 
disability from the surgery or recurrence of the hernia.

Finally, the Board notes that as lay persons, the veteran and 
those who submitted statements on his behalf are only 
qualified to report on matters which are capable of lay 
observation.  They are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinions, without more, cannot be considered competent 
evidence of a nexus between service and osteoporosis, 
pneumonia, hernia, Hepatitis B, and/or benign prostatic 
hypertrophy.  Absent such evidence, service connection is not 
warranted.


ORDER

Service connection for osteoporosis is denied.

Service connection for pneumonia is denied.

Service connection for a hernia, status post herniorrhaphy, 
is denied.

Service connection for Hepatitis B is denied.

Service connection for benign prostatic hypertrophy is 
denied.


REMAND

In September 2004, the RO denied the veteran's claim for 
recognition as a POW for VA purposes.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a notice of disagreement was not received with which 
to initiate the appellate process.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

During his hearing in February 2006, the veteran requested 
that VA reopen his claim for recognition as a POW.  

Although that claim has not been certified to the Board on 
appeal or otherwise developed for appellate purposes, it is 
inextricably intertwined with the issues of service 
connection for arthritis and for hypertension.  Indeed, if a 
veteran is a POW, and if such disabilities are manifested to 
a degree of disability of 10 percent or more at any time 
after the veteran's discharge from service, they are presumed 
to be the result of service.  38 C.F.R. §38 U.S.C.A. 
§ 1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2005).  

As such, the question of whether the veteran is a former POW 
must be resolved prior to further Board consideration of the 
issues of service connection for arthritis and hypertension.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, those issues are remanded for the following 
actions: 

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his request to reopen a 
claim for recognition as a POW for VA 
purposes, as well as the intertwined 
issues of service connection for 
arthritis and hypertension.  38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

In so doing, include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any indicated VA 
examinations, and then adjudicate the 
veteran's request to reopen his claim for 
recognition as a POW.  Thereafter, 
readjudicate his claims of service 
connection for arthritis and 
hypertension.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


